FROM CHOWAN.
His honor instructed the jury that the production of the judgment, execution and bill of sale, with proof that the slave was the property of the defendant in the execution, prima facie vested the title in the plaintiff, and that if they could infer from the testimony that Hoskins was the real bidder, and had assigned his purchase to John B. Blount, by whom it had been transferred to the plaintiff, and that the sheriff had executed the bill of sale in pursuance of these transfers, it vested (20)  the legal title in the plaintiff, as the fact that John B. Blount was the executor of Muse, did no prevent him from purchasing the assets at an execution sale.
A verdict being returned for the plaintiff, and judgment entered according to it, the defendant appealed.
It must be taken for granted that more was proved on the trial than appears upon the record, and it is unnecessary to send up any *Page 15 
statement of facts unconnected with those questions of law which are made by the case. From the facts set forth it does not appear that the plaintiff has any title to the property in question. The sheriff made him a bill of sale, but he did so only because he was advised to do it. It does not appear that the plaintiff bid off the property, or paid for it. But I presume there was more evidence offered, because the Judge instructed the jury, that if they could infer that the real bidder   (21) transferred his right to the plaintiff, and that in consequence thereof the sheriff made him a bill of sale that gave him the legal title. The jury have passed upon the facts under this charge, and have found for the plaintiff, and as no exception can be taken to the charge, and as the Judge was not dissatisfied with the verdict, the rule for a new trial must be discharged.
PER CURIAM.                                    No Error.
Cited: Clarke v. Clarke, 17 N.C. 412; Bailey v. Morgan, 44 N.C. 356.